Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As an initial matter, the Examiner thanks Applicants’ representative, Isadora F. Bielsky, for providing a clean set of claims without the line through on July 20, 2022 for ease of reading.  However, this set of claims is NOT official.  

Claims 1-15 are pending. 

Claims 11-14 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-10 and 15, drawn to a particular protein complex comprising at least two amino acid chains I and II, which are non-covalently bound to each other through a heterodimerization region I (HRI) comprised in amino acid chain I and a heterodimerization region II (HRII) comprised in amino acid chain II that read on 
that read on 
HRI has the amino acid sequence of the 1st CRI and wherein at least the following amino acids of the 1st CRI are replaced with the following amino acids of the 2nd CRI:
(i) at least 1 amino acid of al spanning IgLCRC positions 1 to 12 of the immunoglobulin is replaced with at least 1 amino acid of a2 spanning IgLCRC positions 1 to 12 of the immunoglobulin (Replacement 1);
(ii) at least 1 amino acid of cl spanning IgLCRC positions 41 to 45 of the immunoglobulin is replaced with at least 1 amino acid of c2 spanning IgLCRC positions 41 to 45 of the immunoglobulin (Replacement 2); and
(iii) at least 1 amino acid of gl spanning IgLCRC positions 109 to 127 of the immunoglobulin is replaced with at least 1 amino acid of g2 spanning IgLCRC positions 109 to 127 of the immunoglobulin (Replacement 3);
HRII has the amino acid sequence of the 3rd CRI and wherein at least the following amino acids of the 3 CRI are replaced with the following amino acids of the 4th CRI:
(i) at least 1 amino acid of a3 spanning IgLCRC positions 1 to 12 of the immunoglobulin is replaced with at least 1 amino acid of a4 spanning IgLCRC positions 1 to 12 of the immunoglobulin (Replacement 4);
(ii) at least 1 amino acid of c3 spanning IgLCRC positions 41 to 45 of the immunoglobulin is replaced with at least 1 amino acid of c4 spanning IgLCRC positions 41 to 45 or the immunoglobulin (Replacement 5); and
(iii) at least 1 amino acid of g3 spanning IgLCRC positions 109 to 127 of the immunoglobulin is replaced with at least 1 amino acid of g4 spanning IgLCRC positions 109 to 127 of the immunoglobulin (Replacement 6); and 
1st, 2nd, 3rd, and 4th CRI beta strand A spans IgLCRC positions 13 to 18, beta strand B spans IgLCRC positions 31 to 40, beta strand C spans IgLCRC positions 46 to 52, beta strand D spans IgLCRC positions 63 to 70, beta strand E spans IgLCRC positions 81 to 89, beta strand F spans Ig LCRC positions 102 to 108, and beta strand G spans IgLCRC positions 128 to 133; and 1%, 2™4 3" and 4" CRI intervening regions “b”, “c”, “d”, “e”, “f’ and “g” span IgLCRC positions 19 to 30, Ig_LCRC positions 41 to 45, IgLCRC positions 53 to 62, Ig_LCRC positions 71 to 80, IgLCRC positions 90 to 101, and IgLCRC positions 109 to 127, respectively.
B. Particular combination of 1st CRI and 3rd CRI in claims 2 and 3: SEQ ID NO: 18-IgG1 and Igk constant region (claims 2 and 3) 
C. a particular combination of 2nd CRI and 4th CRI in claims 2 and 4: IgG1 (claims 2 and 4) 
D. A particular combination of replacement identifiable in claims 5 and 6: 
(i) replacement 1 and 4 at positions 1 to 12 of the 1st CRI is replaced with the amino acid at position 1 to 12 of the 2nd CRI, 
(ii) replacement 2 and 5 at positions 41 to 45 of the 1st CRI is replaced with the amino acid at position 41 to 45 of the 2nd CRI and
 	(iii) replacement 3 and 6 at positions 109-127 of the 1st CRI is replaced with the amino acid at position 109-127 of the 2nd CRI (claim 5); and 
(iv) replacement of position 37 of the 1st CRI, with position 37 of the 2nd CRI (claim 6). 
E. A pair of HR1 and HR2 chains in claims 7, 8, and 10: HRI and HRII comprising at least one Cys residue positioned at IgLCRC position 138, wherein 1st CRI is CH1 of IgG1 and 3rd CRI is Igk constant region (claim 7), SEQ ID NO:20 and 21 (claim 8) and SEQ ID NO: 41 and 42 (claim 10). 
F. A particular two elements in claim 9: CH2 and CH3 (claim 9), are being acted upon in this Office Action.   

Claims objection
Claims 1-4 and 7 are objected to because the line through over various lines spanning multiple pages, making reading difficult.  In situation like instant claim 1, the best practice is by canceling claim 1 and dependent claims thereof and replace with a new set of claims by grouping the claim subject matter together, starting with claim 16.  See 37 CFR 1.52(b).  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
A.  plural Darpins, Anticalins, Affibodies, fibronectin-like domains, derivatives, interleukines, interferons, growth factors, hormones, ligands, peptides, receptor fragments, chelators, enzymes, coagulation factors, anticoagulants, ligands, modules, cell surface proteins, hormones, growth factors, cytokines, ligands, serum proteins, coagulation factors, fibrinolytic factors, chemokines, enzymes, cell surface proteins, hormones, growth factors, cytokines, ligands, serum proteins, coagulation factors, fibrinolytic factors, chemokines, enzymes should have been singular, and
B.  “or” is missing between “chemokines, enzymes” at the last line. 

Claim 10 is objected to because of the following informalities: 
A.  the preamble “Amino acid chain I or II in claim 1” does not match the preamble of claim 1, which recites “A protein complex”.  Amending claim 10 to recite “The protein complex of claim 1 wherein the chain I and II comprising a combination of amino acid sequences according to SEQ ID NO: 41 and SEQ ID NO: 42, …or SEQ ID NO: 40 and SEQ ID NO: 38 (scFvhuMCSP-CD3-hinge-Fclk)”, for example, would obviate this objection. 
B.  The annotation in parenthesis of “SEQ ID NO: 38 (scFv13.7-CD3-hinge-Hinge-Fc1k)” is inconsistent with the subsequent “SEQ ID NO: 38 (scFv 3-43-CD3-hinge-Fc1k)” and “SEQ ID NO: 38 (scFvhuMCSP-CD3-hinge-Fc1k)” in the same claim.  Which one is correct for SEQ ID NO: 38?

Claim 15 is objected to because of the following informality:  the plural “diseases” throughout the claim should have been singular. 

Objection and Rejection Withdrawn
The objection to the specification is withdrawn in view of the amendment filed June 3, 2022.

The objection to claims 1, 2-4, 7, 8, 9, 10 and 15  is withdrawn in light of the claim amendment. 

The rejection of claims 1-7, 9, 10 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 
The rejection of claims 1-4, and 8 under 35 U.S.C. 102 (a)(1) as being anticipated by WO2013012733 publication (Garber hereafter, published January 24, 2013; PTO 1449) is withdrawn in view of the claim amendment. 

Rejections Remain
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable region provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Claim 1 encompasses a protein complex comprising at least two amino acid chains I and II, which are non-covalently bound to each other through a heterodimerization region I (HRI) comprised in amino acid chain I and a heterodimerization region II (HRII) comprised in amino acid chain II, wherein:
(a) HRI comprises a first human constant region of an immunoglobulin (1st CRI, acceptor interspersed with amino acids of a second human constant region of an immunoglobulin (2nd CRI, donor), wherein the 1st CRI comprises seven antiparallel beta strands A1, B1, C1, D1, E1, F1, and G1, six intervening regions b1, c1, d1, e1, f1, and g1, a N-terminal region a1 and a C-terminal region h1 arranged from N- to C-terminus in the following order:
a1-A1-b1-B1-c1-C1-d1-D1-e1-E1-f1-F1-g1-G1-h1
wherein the 2st CRI comprises seven antiparallel beta strands A2, B2, C2, D2, E2, F2, and G2, six intervening regions b2, c2, d2, e2, f2, and g2, a N-terminal region a2 and a C-terminal region h2 positioned from N- to C-terminus in the following order:
a2-A2-b2-B2-c2-C2-d2-D2-e2-E2-f2-F2-g2-G2-h2
wherein the 1st CRI and the 2nd CRI are different from each other and wherein at least the following amino acids of the 1st CRI are replaced with the following amino acids of the 2nd CRI:
(i) all amino acids of a1 are replaced with all amino acids of a2 (Replacement 1);
(ii) at least 1 amino acid of c1 is replaced with at least 1 amino acid of c2 (Replacement 2); and
(iii) at least 1 amino acid of g1 is replaced with at least 1 amino acid of g2 (Replacement 3); and
 (b) the HRII comprises a third human constant region of an immunoglobulin (3rd CRI, acceptor) interspersed with amino acids of a fourth human constant region of an immunoglobulin (4th CRI, donor), and wherein the 3rd CRI comprises seven antiparallel beta strands A3, B3, C3, D3, E3, F3, and G3, six intervening regions b3, c3, d3, e3, f3, and g3, a N-terminal region a3 and a C-terminal region h3 positioned from N- to C-terminus in the following order:
a3-A3-b3-B3-c3-C3-d3-D3-e3-E3-f3-F3-g3-G3-h3
wherein the 4th CRI comprises seven antiparallel beta strands A4, B4, C4, D4, E4, F4, and G4, six intervening regions b4, c4, d4, e4, f4, and g4, a N-terminal region a4 and a C-terminal region h4 positioned from N- to C-terminus in the following order:
a4-A4-b4-B4-c4-C4-d4-D4-e4-E4-f4-F4-g4-G4-h4
wherein the 3rd CRI and the 4th CRI are different from each other and wherein at least the following amino acids of the 3rd CRI are replaced with the following amino acids of the 4th CRI:
(i) all amino acids of a3 are replaced with all amino acids of a4 (Replacement 4);
(ii) at least 1 amino acid of c3 is replaced with at least 1 amino acid of c4 (Replacement 5); and
(iii) at least 1 amino acid of g3 is replaced with at least 1 amino acid of g4 (Replacement 6);
(c) wherein each constant region of an immunoglobulin comprises an amino acid sequence which is numbered according to the Ig-like constant region consensus (IgLCRC) amino acid numbering; wherein
(i) “A” spans IgLCRC positions 13 to 18, “B” spans IgLCRC positions 31 to 40, “C” spans IgLCRC positions 46 to 52, “D” spans IgLCRC positions 63 to 70, “E” spans IgLCRC positions 81 to 89, “F” spans IgLCRC positions 102 to 108, and “G” spans IgLCRC positions 128 to 133;
(ii) “b” spans IgLCRC positions 19 to 30, “c” spans IgLCRC positions 41 to 45, “d” spans IgLCRC positions 53 to 62, “e” spans IgLCRC positions 71 to 80, “f” spans IgLCRC positions 90 to 101, and “g” spans IgLCRC positions 109 to 127;
(iii) “a” is the N-terminal region and spans IgLCRC positions 1-to 12; and
(iv) “h” is the C-terminal region and begins at IgLCRC position 134;
(d) wherein the 1st CRI and the 3rd CRI
(i) are a constant region of heavy chain 1 (CH1) of IgG1 or a Igκ constant region,
(ii) are different from each other, and
(iii) and specifically bind to each other under physiological conditions; and
(e) wherein the 2nd CRI and 4th CRI are a constant region of heavy chain 3 (CH3) or CH1 of IgG1, or a Igκ constant region.
Claim 2 encompasses the protein complex of claim 1, wherein the immunoglobulin is IgG1 or Ig Kappa (Igκ).
Claim 3 encompasses the protein complex of claim 1, wherein 1st CRI is CH1 of IgG1 having an amino acid sequence according to SEQ ID NO: 1 and 3rd CRI is Igκ constant region having an amino acid sequence according to SEQ ID NO: 18. 
Claim 4 encompasses the protein complex of claim 1, wherein 2nd CRI and 4th CRI are identical.
Claim 5 encompasses the protein complex of claim 1, 
(i) wherein in Replacement 2 and/or 5 amino acids at IgLCRC positions 41-45, 41-46, 41-47, 41-48, 41-49, 41-50, 41-51, 42-45, 42-46, 42-47, 42-48, 42-49, 42-50, 42-51, 43-45, 43-46, 43-47, 43-48, 43-49, 43-50, 43-51, 44-45, 44-46, 44-47, 44-48, 44-49, 44-50, 44-51, 45-45, 45-46, 45-47, 45-48, 45-49, 45-50 or 45-51 of the 1st CRI or 3rd CRI are replaced with amino acids at IgLCRC positions 41-45, 41-46, 41-47, 41-48, 41-49, 41-50, 41-51, 42-45, 42-46, 42-47, 42-48, 42-49, 42-50, 42-51, 43-45, 43-46, 43-47, 43-48, 43-49, 43-50, 43-51, 44-45, 44-46, 44-47, 44-48, 44-49, 44-50, 44-51, 45-45, 45-46, 45-47, 45-48, 45-49, 45-50 or 45-51 of the 2nd CRI or 4th CRI, respectively; and
(ii) wherein in Replacement 3 and/or 6 amino acids at IgLCRC positions 103-127, 103-128,103-129, 103-130, 103-131, 103-132, 104-127, 104-128, 104-129, 104-130, 104-131, 104-132, 105-127, 105-128, 105-129, 105-130, 105-131, 105-132, 106-127, 106-128, 106-129, 106-130, 106-131, 106-132, 107-127, 107-128, 107-129, 107-130, 107-131, 107-132, 108-127, 108-128, 108-129, 108-130, 108-131, 108-132, 109-127, 109-128, 109-129, 109-130, 109-131 or 109-132 of the 1st CRI or 3rd CRI are replaced with amino acids at IgLCRC positions 103-127, 103-128, 103-129, 103-130, 103-131, 103-132, 104-127, 104-128, 104-129, 104-130, 104-131, 104-132, 105-127, 105-128, 105-129, 105-130, 105-131, 105-132, 106-127, 106-128, 106-129, 106-130, 106-131, 106-132, 107-127, 107-128, 107-129, 107-130, 107-131, 107-132, 108-127, 108-128, 108-129, 108-130, 108-131, 108-132, 109-127, 109-128, 109-129, 109-130, 109-131 or 109-132 of the 2nd CRI or 4th CRI.
Claim 6 encompasses the protein complex of claim 1, wherein in addition to Replacement 1 to 6 the amino acids of 1st CRI and/or 3rd CRI, respectively, at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107 are replaced with amino acids of 2nd CRI and/or 4th CRI at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107.
Claim 7 encompasses the protein complex of claim 1, wherein HRI and HRII each comprise at least one Cys residue positioned to form a covalent bond between HRI and HRII at IgLCRC position 138 (CH1 of IgG1 or CL of Igκ).
Claim 8 encompasses the protein complex of claim 1, wherein the HRI and HRII have the amino acid sequence according to SEQ ID NO: 20 and 21, SEQ ID NO: 22 and 23, SEQ ID NO: 24 and 25, SEQ ID NO: 26 and 27, SEQ ID NO: 28 and 32, SEQ ID NO: 28 and 33, SEQ ID NO: 31 and 29 and SEQ ID NO: 31 and 30, respectively, or a heterodimerizing variant thereof having at least 70% sequence identity to the respectively indicated amino acid sequence.
Claim 9 encompasses the protein complex of claim 1, wherein amino acid chain I and/or amino acid chain II further comprise one or more amino acid elements selected from the group consisting of a CH2 or CH3 domain of an antibody; one or more antigen specific ligand (ASL), selected from the group consisting of a Fv, a single-chain Fv (scFv), a disulfide-stabilized Fv, a disulfide-stabilized scFv, a Fab, a single-chain Fab, a single domain antibody, a variable heavy chain domain (VH), a variable light chain domain (VL), T-cell receptor or antigen binding fragments thereof, a Nanobody, a VHH, one or more antibody like binding proteins (e.g. Darpins, Anticalins, Affibodies, fibronectin-like domains, etc.); an antibody hinge region (HR), one or more linker sequences (L), one or more cytokines (C, e.g. TNF superfamily members and single-chain derivatives thereof, interleukines (IL, e.g. IL-2), interferons (e.g. IFNg), growth factors, hormones, ligands, peptides, receptor fragments with ligand-binding activity, chelators, enzymes, coagulation factors, and anticoagulants, and any derivatives thereof, wherein amino acid chain I comprises one or more antigen specific ligands (ASL) and/or one or more effector molecules and amino acid chain II comprises one or more antigen specific ligands (ASL) and/or one or more effector molecules and, wherein the ASL modules are selected from a group of molecules, specifically binding to e.g. cell surface proteins (receptor, adhesion molecule, channel, transporter, etc.), hormones, growth factors, cytokines, ligands, serum proteins, coagulation factors, fibrinolytic factors, chemokines, enzymes and, wherein the effector molecules are selected from a group of molecules e.g. cell surface proteins (receptor, adhesion molecule, channel, transporter, etc.), hormones, growth factors, cytokines, ligands, serum proteins, coagulation factors, fibrinolytic factors, chemokines, enzymes.
Claim 15 encompasses the protein complex of claim 1 for use as a medicament, wherein the medicament is for use in the prophylaxis, treatment or diagnosis of any disorder or disease, and wherein the disease is selected from the group consisting of any inflammatory diseases, autoimmune diseases, allergic diseases, proliferative diseases, cancer type diseases, cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, metabolic diseases, infectious diseases, intestinal diseases, neurological disorders, and mental illness.
The specification discloses monovalent Fv-Fc fusion protein comprising Fv from antibody 13.7 (Fab 13.7) that binds to just TNFR1 fused to Fc-one kappa (Fc1k).  The Fc1k heterodimer comprises a first IgG1 Fc polypeptide and a second IgG1 Fc polypeptide wherein the first IgG1 Fc polypeptide (CH31) comprises a hinge, a CH2 and a stretch of amino acid sequence of CH3 domain (2nd CR1) that do not interfere with the CH3-CH3 interaction were transferred to a CH1 domain (1st CR1) and wherein the second IgG1 Fc polypeptide (CH3k) comprises a hinge, a CH2 domain and a stretch of amino acid sequence of CH3 domain (4th CR1) that do not interfere with the CH3-CH3 interaction were transferred to the CL kappa constant domain (3rd CR1) to generate a heterodimerizing Fc designated as Fc-one/kappa (Fc1k) wherein the domains CH31 and CH3k mediated heterodimization.  
The specification discloses variable domains of TNFR1-specific Fab 13.7 were fused to the CH2 domain N-termini of the CH31 or CH3k containing Fc chains via a short peptide linker.  
 The first Fc comprises IgG1 CH2 fused to IgG1 CH1 (1st CRI) fused to IgG1 CH3 domain (2nd CRI); the second polypeptide comprises IgG1 CH2 fused to an IgG kappa constant (3rd CRI) fused to IgG1 CH3 domain (4th CRI) (named Fc1k).  Fusing of VH13.7 or VL13.7 one to each of the CH2 domains connected via linker sequences resulted in the creation of the monovalent Fv13.7x-Fc1k, see Fig. 23.  The specification also discloses: 

    PNG
    media_image1.png
    148
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    502
    media_image2.png
    Greyscale

However, this is not sufficiently representative of the broad range of protein complex encompassed by the instant claims, which encompass any first and second amino acids I and II.
The specification does not describe the structure, e.g. amino acid sequence of all protein complex comprising any two amino acid chains I and II which non-covalently bound to each other through any heterodimerization region I (HRI) and heterodimerization region II (HRII) wherein the HRI is any fusion protein of any first human constant region of immunoglobulin or any immunoglobulin-like protein (1st CR1, acceptor) interspersed with amino acids of any second human constant region of any immunoglobulin or any immunoglobulin-like protein (2rd CRI, donor), wherein the HRII is any fusion protein of any third human constant region of immunoglobulin or immunoglobulin-like protein (3rd CRI, acceptor) interspersed with any amino acids of a fourth human constant region of any immunoglobulin or any immunoglobulin like protein (4th CRI, donor) and wherein the 1st CRI, 2nd CRI, 3rd CRI, and 4th CRI comprises any replacements spanning IgLCRC positions 1 to 12, 41 to 45, and 109 to 127 as set forth in claims 1, 2, 3, 4, 5, 6 to enable one of skill in the art to visualize or recognize the member of the genus of the actual claimed protein complex themselves.  
The specification does not describe the structure-identifying information about the claimed protein complex, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed protein complex or antibodies themselves.
Even assuming IgG1 CH3 for HRI and HRII with the information in Figure 4, there are over 31,000 variants, with only three amino acids in segments a, c and g to be swapped, there are over 1 x 109 sequences.  
The state of the art at the time the invention was made recognized that even single amino acid differences can result in drastically altered function of antibodies. 
For example, Lund et al. (of record, The Journal of Immunology 1996, 157:4963-4969, PTO 892) show that even a single amino acid replacement within the CH2 domain of IgG can alter the glycosylation profile of an antibody therefore influence its effector functions of Fc receptor binding and complement activation (see entire document, particularly Discussion on pages 4966-4968).
Even assuming the protein complex comprises one or more antigen binding domain such as Fv, scFv, disulfide-stabilized Fv, disulfide-stabilized scFv, Fab, single chain Fab, single domain antibody, variable heavy chain (VH, variable light chain domain (VL) and derivatives thereof (claim 9), considering an antibody will have six CDRs, each CDR comprising approximately ten amino acid residues. With twenty naturally occurring amino acids, the potential size of the CDR variation, of just human antibodies within this indeterminate genus, is 2060.  This does not even include the potential variation within the constant regions CH1, CH2, CH3, CL domain substitutions of human IgG.  The specification does not teach where and what amino acids within the full-length sequence of which heavy chain variable domains and/or which light chain variable domains of which antibody to be substituted, deleted, added or combination thereof, such that the antibody derivative still maintains its conformational structure and binding.  
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (of record, PNAS 79: 1979-1983 (1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Further, Chen et al. (of record, EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.
For example, Wu et al., (of record, J Mol Biol 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).  
Regarding “e.g.” and “etc.” in claim 9, the claim protein complex comprises one or more elements that are NOT limited to the ones recite in claim 9.  The specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genera of protein complex. 
As such, it is submitted that a skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus of protein complex comprising one or more antigen specific Fv, scFv, disulfide-stabilized Fv, disulfide-stabilized scFv, Fab, single chain Fab, single domain antibody, variable heavy chain (VH, variable light chain domain (VL) and derivatives thereof.  
Regarding heterodimerizing variants thereof having at least 70% sequence identity to HR1 and HRII have the amino acid sequence of SEQ ID NO: 20 and SEQ ID NO: 22, respectively (claim 8), the specification does not teach where and what amino acids with the full-length sequence of SEQ ID NO: 20 and SEQ ID NO: 22 to be substituted, deleted, added or combination thereof, such that the heterodimerizing variants still maintains its conformational structure, heterodimerize to each other and binds to FcRn. 
The use of the claimed protein complex (claim 15) is another issue to be considered.   The specification does not describe which unspecified protein complex can be used as a medicament or diagnosis.  There are no teaching regarding which protein complex can be used as prophylaxis or prevention of all disorders or diseases such as but not limited to any inflammatory diseases, any autoimmune diseases, any allergic diseases, any proliferative diseases, any cancer type diseases, any cutaneous conditions, any endocrine diseases, any eye diseases and disorders, any genetic disorders, any metabolic diseases, any infectious diseases, any intestinal diseases, any neurological disorders, and any mental illness.  There are no in vivo working examples in the specification as filed.  It is unpredictable which undisclosed disease, including but not limited to the ones recited in claim 15, can be treated or prevented.  One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus of protein complex for treating and preventing all diseases.  Thus, applicant was not in possession of the claimed genus of protein complex, at the time of filing, for use as a medicament, preferably for use in the prophylaxis, treatment or diagnosis of a disorder or disease such as but not limited to inflammatory diseases, autoimmune diseases, allergic diseases, proliferative diseases, cancer type diseases, cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, metabolic diseases, infectious diseases, intestinal diseases, neurological disorders, and mental illness.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
Therefore, only (1) protein complex comprising a first heterodimerization region I (HRI) and a second heterodimerization region I (HRI) wherein the first HRI and the second HRI are bound to each other non-covalently and wherein the HRI and HRII have the amino acid sequences of SEQ ID NO: 20 and SEQ ID NO: 21, SEQ ID NO: 22 and 23, SEQ ID NO: 24 and 25, SEQ ID NO: 26 and 27, SEQ ID NO: 28 and 32, SEQ ID NO: 28 and 33, SEQ ID NO: 31 and 29 and SEQ ID NO: 31 and 30, respectively, and (2) a combination of amino acid sequences as set forth in claim 10, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.   

Applicants’ arguments filed June 3, 2022 have been fully considered but are not found persuasive.

Applicants’ position is that the instant claims do not define the product by its amino acid structure.  The claimed product is defined by its production process, i.e. a process in which heterologous proteins are generated by targeted swapping of particular parts of the four starting molecules. Thus, the claims are “product-by-process” claims. The claimed product is not described by an exact structure but rather by its production process.
The production method uses the combinatorial approach and this process might result in a large number of heterologous proteins. The person skilled in the art would nevertheless be able to recognize what is claimed. In particular:
(I) “heterodimerization region I and II of the amino acid chains I and II’: These terms are explained on page 26, line 31 to page 27, line 6 of the application as filed. It is, however, well known in the art to refer to two different amino acid stretches that can noncovalently interact with each other. If introduced into two different amino acid chains heterodimerization regions will preferentially form heterodimers rather than homodimers.
(II) “human constant region of an immunoglobulin (CRD”: This term is well known in the art and is explained on page 26, lines 23 to 30 of the application as filed.
(III) “beta strands”: This term refers to the beta strands that form antiparallel beta strands in the immunoglobulin fold that constitute 1st, 2nd, 3rd the 4th CRI. The term “beta strand” is comprised in every biology textbook and, thus very well known to the skilled person. The term is further explained in detail on page 27, line 32, to page 29, line 5. In particular it is taught on page 28, line 33 to page 29, line 5 of the application as filed:
For a given constant region of an immunoglobulin or immunoglobulin-like protein (CRI) the skilled person can, thus easily determine the seven beta strands.  Alternatively, a given CRI not included in Fig. 4 can be added to the alignment of Fig. 4. Beta strand A spans IgLCRC positions 13 to 18, beta strand B spans IgLCRC positions 31 to 40, beta strand C spans IgLCRC positions 46 to 52, beta strand D spans IgLCRC positions 63 to 70, beta strand E: spans IgLCRC positions 81 to 89, beta strand F spans IgLCRC positions 102 to 108, beta strand G spans IgLCRC positions 128 to 133.
 However, in order to expedite allowance, claim 1 has been amended to recite “... wherein each constant region of an immunoglobulin comprises an amino acid sequence which is numbered according to the Ig-like constant region consensus (IgLCRC) amino acid numbering ...,” thereby clearly defining the numbering system.   Furthermore, and in order to expedite allowance, claim 1 has been further amended to recite “wherein the 1‘ CRI and the 3 CRI are different from each other and are a constant region of heavy chain 1 (CH1) of IgG1 or a Igk constant region” and “wherein the 24 CRI and 4" CRI are a constant region of heavy chain 3 (CH3) or CH1 of IgG1, or a Igk constant region.” As noted by the Examiner in the instant Action, the specification is clearly enabled for CHI and CH3 of IgG1 and Igx. The Examiner states that
The specification discloses variable domains of TNFRI-specific Fab 13.7 were fused to the CH2 domain N-termini of the CH31 or CH3k containing Fe chains via a short peptide linker.The first ke comprises IgG I CH2 fused to IgGl CHI (1st CRD fused to IgG1 CH3 domain (2nd CRD); the second polypeptide comprises IgG1 CH2 fused to an IgG kappa constant (3rd CRD) fused tolgG1 CH3 domain (4th CRD) (named Fclk).  
Thus, independent amended claim 1, and the respective positions of the seven antiparallel beta strands within the 1st, 2nd, 3 and 4th CRI of the respective immunoglobulins, is unambiguously defined (i.e. defined on the single amino acid level) and fully enabled.  Thus, Applicants respectfully request reconsideration and withdrawal of the rejections.

In response to the argument that the present claims are “product-by-process”, product-by-process claims are NOT limited to the manipulations of the recited steps, determination of patentability is based on the product itself, the patentability of a product does not depend not depend on method steps, see MPEP 2113.   Further, there is no active steps in the claims. 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), it is necessary to understand what Applicants are claiming and what Applicants have possession of at the time of filing. 
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
In this case, Claim 1 encompasses any protein complex comprising at least two amino acid chains I and II, which are non-covalently bound to each other through a heterodimerization region I (HRI) comprised in amino acid chain I and a heterodimerization region II (HRII) comprised in amino acid chain II, wherein:
(a) HRI comprises a first human constant region of an immunoglobulin (1st CRI, acceptor interspersed with amino acids of a second human constant region of an immunoglobulin (2nd CRI, donor), wherein the 1st CRI comprises seven antiparallel beta strands A1, B1, C1, D1, E1, F1, and G1, six intervening regions b1, c1, d1, e1, f1, and g1, a N-terminal region a1 and a C-terminal region h1 arranged from N- to C-terminus in the following order:
a1-A1-b1-B1-c1-C1-d1-D1-e1-E1-f1-F1-g1-G1-h1
wherein the 2st CRI comprises seven antiparallel beta strands A2, B2, C2, D2, E2, F2, and G2, six intervening regions b2, c2, d2, e2, f2, and g2, a N-terminal region a2 and a C-terminal region h2 positioned from N- to C-terminus in the following order:
a2-A2-b2-B2-c2-C2-d2-D2-e2-E2-f2-F2-g2-G2-h2
wherein the 1st CRI and the 2nd CRI are different from each other and wherein at least the following amino acids of the 1st CRI are replaced with the following amino acids of the 2nd CRI:
(i) all amino acids of a1 are replaced with all amino acids of a2 (Replacement 1);
(ii) at least 1 amino acid of c1 is replaced with at least 1 amino acid of c2 (Replacement 2); and
(iii) at least 1 amino acid of g1 is replaced with at least 1 amino acid of g2 (Replacement 3); and
 (b) the HRII comprises a third human constant region of an immunoglobulin (3rd CRI, acceptor) interspersed with amino acids of a fourth human constant region of an immunoglobulin (4th CRI, donor), and wherein the 3rd CRI comprises seven antiparallel beta strands A3, B3, C3, D3, E3, F3, and G3, six intervening regions b3, c3, d3, e3, f3, and g3, a N-terminal region a3 and a C-terminal region h3 positioned from N- to C-terminus in the following order:
a3-A3-b3-B3-c3-C3-d3-D3-e3-E3-f3-F3-g3-G3-h3
wherein the 4th CRI comprises seven antiparallel beta strands A4, B4, C4, D4, E4, F4, and G4, six intervening regions b4, c4, d4, e4, f4, and g4, a N-terminal region a4 and a C-terminal region h4 positioned from N- to C-terminus in the following order:
a4-A4-b4-B4-c4-C4-d4-D4-e4-E4-f4-F4-g4-G4-h4
wherein the 3rd CRI and the 4th CRI are different from each other and wherein at least the following amino acids of the 3rd CRI are replaced with the following amino acids of the 4th CRI:
(i) all amino acids of a3 are replaced with all amino acids of a4 (Replacement 4);
(ii) at least 1 amino acid of c3 is replaced with at least 1 amino acid of c4 (Replacement 5); and
(iii) at least 1 amino acid of g3 is replaced with at least 1 amino acid of g4 (Replacement 6);
(c) wherein each constant region of an immunoglobulin comprises an amino acid sequence which is numbered according to the Ig-like constant region consensus (IgLCRC) amino acid numbering; wherein
(i) “A” spans IgLCRC positions 13 to 18, “B” spans IgLCRC positions 31 to 40, “C” spans IgLCRC positions 46 to 52, “D” spans IgLCRC positions 63 to 70, “E” spans IgLCRC positions 81 to 89, “F” spans IgLCRC positions 102 to 108, and “G” spans IgLCRC positions 128 to 133;
(ii) “b” spans IgLCRC positions 19 to 30, “c” spans IgLCRC positions 41 to 45, “d” spans IgLCRC positions 53 to 62, “e” spans IgLCRC positions 71 to 80, “f” spans IgLCRC positions 90 to 101, and “g” spans IgLCRC positions 109 to 127;
(iii) “a” is the N-terminal region and spans IgLCRC positions 1-to 12; and
(iv) “h” is the C-terminal region and begins at IgLCRC position 134;
(d) wherein the 1st CRI and the 3rd CRI
(i) are a constant region of heavy chain 1 (CH1) of IgG1 or a Igκ constant region,
(ii) are different from each other, and
(iii) and specifically bind to each other under physiological conditions; and
(e) wherein the 2nd CRI and 4th CRI are a constant region of heavy chain 3 (CH3) or CH1 of IgG1, or a Igκ constant region.
Claim 2 encompasses the protein complex of claim 1, wherein the immunoglobulin is IgG1 or Ig Kappa (Igκ).
Claim 3 encompasses the protein complex of claim 1, wherein 1st CRI is CH1 of IgG1 having an amino acid sequence according to SEQ ID NO: 1 and 3rd CRI is Igκ constant region having an amino acid sequence according to SEQ ID NO: 18. 
Claim 4 encompasses the protein complex of claim 1, wherein 2nd CRI and 4th CRI are identical.
Claim 5 encompasses the protein complex of claim 1, 
(i) wherein in Replacement 2 and/or 5 amino acids at IgLCRC positions 41-45, 41-46, 41-47, 41-48, 41-49, 41-50, 41-51, 42-45, 42-46, 42-47, 42-48, 42-49, 42-50, 42-51, 43-45, 43-46, 43-47, 43-48, 43-49, 43-50, 43-51, 44-45, 44-46, 44-47, 44-48, 44-49, 44-50, 44-51, 45-45, 45-46, 45-47, 45-48, 45-49, 45-50 or 45-51 of the 1st CRI or 3rd CRI are replaced with amino acids at IgLCRC positions 41-45, 41-46, 41-47, 41-48, 41-49, 41-50, 41-51, 42-45, 42-46, 42-47, 42-48, 42-49, 42-50, 42-51, 43-45, 43-46, 43-47, 43-48, 43-49, 43-50, 43-51, 44-45, 44-46, 44-47, 44-48, 44-49, 44-50, 44-51, 45-45, 45-46, 45-47, 45-48, 45-49, 45-50 or 45-51 of the 2nd CRI or 4th CRI, respectively; and
(ii) wherein in Replacement 3 and/or 6 amino acids at IgLCRC positions 103-127, 103-128,103-129, 103-130, 103-131, 103-132, 104-127, 104-128, 104-129, 104-130, 104-131, 104-132, 105-127, 105-128, 105-129, 105-130, 105-131, 105-132, 106-127, 106-128, 106-129, 106-130, 106-131, 106-132, 107-127, 107-128, 107-129, 107-130, 107-131, 107-132, 108-127, 108-128, 108-129, 108-130, 108-131, 108-132, 109-127, 109-128, 109-129, 109-130, 109-131 or 109-132 of the 1st CRI or 3rd CRI are replaced with amino acids at IgLCRC positions 103-127, 103-128, 103-129, 103-130, 103-131, 103-132, 104-127, 104-128, 104-129, 104-130, 104-131, 104-132, 105-127, 105-128, 105-129, 105-130, 105-131, 105-132, 106-127, 106-128, 106-129, 106-130, 106-131, 106-132, 107-127, 107-128, 107-129, 107-130, 107-131, 107-132, 108-127, 108-128, 108-129, 108-130, 108-131, 108-132, 109-127, 109-128, 109-129, 109-130, 109-131 or 109-132 of the 2nd CRI or 4th CRI.
Claim 6 encompasses the protein complex of claim 1, wherein in addition to Replacement 1 to 6 the amino acids of 1st CRI and/or 3rd CRI, respectively, at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107 are replaced with amino acids of 2nd CRI and/or 4th CRI at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107.
Claim 7 encompasses the protein complex of claim 1, wherein HRI and HRII each comprise at least one Cys residue positioned to form a covalent bond between HRI and HRII at IgLCRC position 138 (CH1 of IgG1 or CL of Igκ).
Claim 8 encompasses the protein complex of claim 1, wherein the HRI and HRII have the amino acid sequence according to SEQ ID NO: 20 and 21, SEQ ID NO: 22 and 23, SEQ ID NO: 24 and 25, SEQ ID NO: 26 and 27, SEQ ID NO: 28 and 32, SEQ ID NO: 28 and 33, SEQ ID NO: 31 and 29 and SEQ ID NO: 31 and 30, respectively, or a heterodimerizing variant thereof having at least 70% sequence identity to the respectively indicated amino acid sequence.
Claim 9 encompasses the protein complex of claim 1, wherein amino acid chain I and/or amino acid chain II further comprise one or more amino acid elements selected from the group consisting of a CH2 or CH3 domain of an antibody; one or more antigen specific ligand (ASL), selected from the group consisting of a Fv, a single-chain Fv (scFv), a disulfide-stabilized Fv, a disulfide-stabilized scFv, a Fab, a single-chain Fab, a single domain antibody, a variable heavy chain domain (VH), a variable light chain domain (VL), T-cell receptor or antigen binding fragments thereof, a Nanobody, a VHH, one or more antibody like binding proteins (e.g. Darpins, Anticalins, Affibodies, fibronectin-like domains, etc.); an antibody hinge region (HR), one or more linker sequences (L), one or more cytokines (C, e.g. TNF superfamily members and single-chain derivatives thereof, interleukines (IL, e.g. IL-2), interferons (e.g. IFNg), growth factors, hormones, ligands, peptides, receptor fragments with ligand-binding activity, chelators, enzymes, coagulation factors, and anticoagulants, and any derivatives thereof, wherein amino acid chain I comprises one or more antigen specific ligands (ASL) and/or one or more effector molecules and amino acid chain II comprises one or more antigen specific ligands (ASL) and/or one or more effector molecules and, wherein the ASL modules are selected from a group of molecules, specifically binding to e.g. cell surface proteins (receptor, adhesion molecule, channel, transporter, etc.), hormones, growth factors, cytokines, ligands, serum proteins, coagulation factors, fibrinolytic factors, chemokines, enzymes and, wherein the effector molecules are selected from a group of molecules e.g. cell surface proteins (receptor, adhesion molecule, channel, transporter, etc.), hormones, growth factors, cytokines, ligands, serum proteins, coagulation factors, fibrinolytic factors, chemokines, enzymes.
Claim 15 encompasses the protein complex of claim 1 for use as a medicament, wherein the medicament is for use in the prophylaxis, treatment or diagnosis of any disorder or disease, and wherein the disease is selected from the group consisting of any inflammatory diseases, autoimmune diseases, allergic diseases, proliferative diseases, cancer type diseases, cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, metabolic diseases, infectious diseases, intestinal diseases, neurological disorders, and mental illness.
A) Actual reduction to practice:  The specification discloses monovalent Fv-Fc fusion protein comprising Fv from antibody 13.7 (Fab 13.7) that binds to just TNFR1 fused to Fc-one kappa (Fc1k).  The Fc1k heterodimer comprises a first IgG1 Fc polypeptide and a second IgG1 Fc polypeptide wherein the first IgG1 Fc polypeptide (CH31) comprises a hinge, a CH2 and a stretch of amino acid sequence of CH3 domain (2nd CR1) that do not interfere with the CH3-CH3 interaction were transferred to a CH1 domain (1st CR1) and wherein the second IgG1 Fc polypeptide (CH3k) comprises a hinge, a CH2 domain and a stretch of amino acid sequence of CH3 domain (4th CR1) that do not interfere with the CH3-CH3 interaction were transferred to the CL kappa constant domain (3rd CR1) to generate a heterodimerizing Fc designated as Fc-one/kappa (Fc1k) wherein the domains CH31 and CH3k mediated heterodimization.  
The specification discloses variable domains of TNFR1-specific Fab 13.7 were fused to the CH2 domain N-termini of the CH31 or CH3k containing Fc chains via a short peptide linker.  
 The first Fc comprises IgG1 CH2 fused to IgG1 CH1 (1st CRI) fused to IgG1 CH3 domain (2nd CRI); the second polypeptide comprises IgG1 CH2 fused to an IgG kappa constant (3rd CRI) fused to IgG1 CH3 domain (4th CRI) (named Fc1k).  Fusing of VH13.7 or VL13.7 one to each of the CH2 domains connected via linker sequences resulted in the creation of the monovalent Fv13.7x-Fc1k, see Fig. 23.  
B) Disclosure of the specification and drawings do not show that applicant was in possession of the myriad recombinant structures of protein complex comprising any two amino acid chains I and II, which are non-covalently bound to each other through a heterodimerization region I (HRI) comprised in amino acid chain I and a heterodimerization region II (HRII) comprised in amino acid chain II, wherein:
(a) HRI comprises a first human constant region of an immunoglobulin (1st CRI, acceptor interspersed with amino acids of a second human constant region of an immunoglobulin (2nd CRI, donor), wherein the 1st CRI comprises seven antiparallel beta strands A1, B1, C1, D1, E1, F1, and G1, six intervening regions b1, c1, d1, e1, f1, and g1, a N-terminal region a1 and a C-terminal region h1 arranged from N- to C-terminus in the following order:
a1-A1-b1-B1-c1-C1-d1-D1-e1-E1-f1-F1-g1-G1-h1
wherein the 2st CRI comprises seven antiparallel beta strands A2, B2, C2, D2, E2, F2, and G2, six intervening regions b2, c2, d2, e2, f2, and g2, a N-terminal region a2 and a C-terminal region h2 positioned from N- to C-terminus in the following order:
a2-A2-b2-B2-c2-C2-d2-D2-e2-E2-f2-F2-g2-G2-h2
wherein the 1st CRI and the 2nd CRI are different from each other and wherein at least the following amino acids of the 1st CRI are replaced with the following amino acids of the 2nd CRI:
(i) all amino acids of a1 are replaced with all amino acids of a2 (Replacement 1);
(ii) any one or more amino acid of c1 is replaced with at least 1 amino acid of c2 (Replacement 2); and
(iii) any one or more amino acid of g1 is replaced with any one amino acid of g2 (Replacement 3); and
 (b) the HRII comprises a third human constant region of an immunoglobulin (3rd CRI, acceptor) interspersed with any amino acids of a fourth human constant region of an immunoglobulin (4th CRI, donor), and wherein the 3rd CRI comprises seven antiparallel beta strands A3, B3, C3, D3, E3, F3, and G3, six intervening regions b3, c3, d3, e3, f3, and g3, a N-terminal region a3 and a C-terminal region h3 positioned from N- to C-terminus in the following order:
a3-A3-b3-B3-c3-C3-d3-D3-e3-E3-f3-F3-g3-G3-h3
wherein the 4th CRI comprises seven antiparallel beta strands A4, B4, C4, D4, E4, F4, and G4, six intervening regions b4, c4, d4, e4, f4, and g4, a N-terminal region a4 and a C-terminal region h4 positioned from N- to C-terminus in the following order:
a4-A4-b4-B4-c4-C4-d4-D4-e4-E4-f4-F4-g4-G4-h4
wherein the 3rd CRI and the 4th CRI are different from each other and wherein at least the following amino acids of the 3rd CRI are replaced with the following amino acids of the 4th CRI:
(i) all amino acids of a3 are replaced with all amino acids of a4 (Replacement 4);
(ii) any one or more amino acid of c3 is replaced with any one or more amino acid of c4 (Replacement 5); and
(iii) any one or more amino acid of g3 is replaced with any one or more amino acids of g4 (Replacement 6); 
(c) wherein each constant region of an immunoglobulin comprises an amino acid sequence which is numbered according to the Ig-like constant region consensus (IgLCRC) amino acid numbering; wherein
(i) “A” spans IgLCRC positions 13 to 18, “B” spans IgLCRC positions 31 to 40, “C” spans IgLCRC positions 46 to 52, “D” spans IgLCRC positions 63 to 70, “E” spans IgLCRC positions 81 to 89, “F” spans IgLCRC positions 102 to 108, and “G” spans IgLCRC positions 128 to 133;
(ii) “b” spans IgLCRC positions 19 to 30, “c” spans IgLCRC positions 41 to 45, “d” spans IgLCRC positions 53 to 62, “e” spans IgLCRC positions 71 to 80, “f” spans IgLCRC positions 90 to 101, and “g” spans IgLCRC positions 109 to 127;
(iii) “a” is the N-terminal region and spans IgLCRC positions 1-to 12; and
(iv) “h” is the C-terminal region and begins at IgLCRC position 134;
(d) wherein the 1st CRI and the 3rd CRI
(i) are a constant region of heavy chain 1 (CH1) of IgG1 or a Igκ constant region,
(ii) are different from each other, and
(iii) and specifically bind to each other under physiological conditions; and
(e) wherein the 2nd CRI and 4th CRI are a constant region of heavy chain 3 (CH3) or CH1 of IgG1, or a Igκ constant region or
 (i) wherein in Replacement 2 and/or 5 amino acids at IgLCRC positions 41-45, 41-46, 41-47, 41-48, 41-49, 41-50, 41-51, 42-45, 42-46, 42-47, 42-48, 42-49, 42-50, 42-51, 43-45, 43-46, 43-47, 43-48, 43-49, 43-50, 43-51, 44-45, 44-46, 44-47, 44-48, 44-49, 44-50, 44-51, 45-45, 45-46, 45-47, 45-48, 45-49, 45-50 or 45-51 of the 1st CRI or 3rd CRI are replaced with amino acids at IgLCRC positions 41-45, 41-46, 41-47, 41-48, 41-49, 41-50, 41-51, 42-45, 42-46, 42-47, 42-48, 42-49, 42-50, 42-51, 43-45, 43-46, 43-47, 43-48, 43-49, 43-50, 43-51, 44-45, 44-46, 44-47, 44-48, 44-49, 44-50, 44-51, 45-45, 45-46, 45-47, 45-48, 45-49, 45-50 or 45-51 of the 2nd CRI or 4th CRI, respectively; and
(ii) wherein in Replacement 3 and/or 6 amino acids at IgLCRC positions 103-127, 103-128,103-129, 103-130, 103-131, 103-132, 104-127, 104-128, 104-129, 104-130, 104-131, 104-132, 105-127, 105-128, 105-129, 105-130, 105-131, 105-132, 106-127, 106-128, 106-129, 106-130, 106-131, 106-132, 107-127, 107-128, 107-129, 107-130, 107-131, 107-132, 108-127, 108-128, 108-129, 108-130, 108-131, 108-132, 109-127, 109-128, 109-129, 109-130, 109-131 or 109-132 of the 1st CRI or 3rd CRI are replaced with amino acids at IgLCRC positions 103-127, 103-128, 103-129, 103-130, 103-131, 103-132, 104-127, 104-128, 104-129, 104-130, 104-131, 104-132, 105-127, 105-128, 105-129, 105-130, 105-131, 105-132, 106-127, 106-128, 106-129, 106-130, 106-131, 106-132, 107-127, 107-128, 107-129, 107-130, 107-131, 107-132, 108-127, 108-128, 108-129, 108-130, 108-131, 108-132, 109-127, 109-128, 109-129, 109-130, 109-131 or 109-132 of the 2nd CRI or 4th CRI as per claim 5 or 
wherein the protein complex of claim 1, wherein in addition to Replacement 1 to 6 the amino acids of 1st CRI and/or 3rd CRI, respectively, at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107 are replaced with amino acids of 2nd CRI and/or 4th CRI at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107 as per claim 6 or 
wherein the amino acid chain 1 and/or amino acid chain II further comprises any one or more elements such as any derivatives of any a CH2 or CH3 domain of an antibody; one or more antigen specific ligand (ASL), selected from the group consisting of a Fv, a single-chain Fv (scFv), a disulfide-stabilized Fv, a disulfide-stabilized scFv, a Fab, a single-chain Fab, a single domain antibody, a variable heavy chain domain (VH), a variable light chain domain (VL), T-cell receptor or antigen binding fragments thereof, a Nanobody, a VHH, one or more antibody like binding proteins (e.g. Darpins, Anticalins, Affibodies, fibronectin-like domains, etc.); an antibody hinge region (HR), one or more linker sequences (L), one or more cytokines (C, e.g. TNF superfamily members and single-chain derivatives thereof, interleukines (IL, e.g. IL-2), interferons (e.g. IFNg), growth factors, hormones, ligands, peptides, receptor fragments with ligand-binding activity, chelators, enzymes, coagulation factors, and anticoagulants or any one more antigen specific ligands (ASL) and/or one or more effector molecules such as but not limited to any molecules, specifically binding to e.g. cell surface proteins (receptor, adhesion molecule, channel, transporter, etc.), hormones, growth factors, cytokines, ligands, serum proteins, coagulation factors, fibrinolytic factors, chemokines, enzymes and, wherein the effector molecules are selected from a group of molecules e.g. cell surface proteins (receptor, adhesion molecule, channel, transporter, etc.), hormones, growth factors, cytokines, ligands, serum proteins, coagulation factors, fibrinolytic factors, chemokines, enzymes as per claim 9 for use as a medicament or for use in prophylaxis, treatment or diagnosis of any inflammatory diseases, any autoimmune diseases, any allergic diseases, any proliferative diseases, any cancer type diseases, any cutaneous conditions, any endocrine diseases, any eye diseases and disorders, any genetic disorders, any metabolic diseases, any infectious diseases, any intestinal diseases, any neurological disorders, and any mental illness.  The specification does not describe the structure-identifying information about the claimed protein complex, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed protein complex or antibodies themselves.

C) The specification does not identify 1) a complete structure, ii) partial structure, iii) physical and/or chemical properties, or iv) functional characteristics coupled with correlation between structure and function for the myriad recombinant structures having any CH1/CH3 domain substitutions on the heavy chain, but which substitutions are limited to those shown in claims 8 and 10.   
D) The specification teaches making substitutions in human IgG1 CH1 for CH3 residues and human immunoglobulin kappa light chain constant region as shown in claims 8 and 10.
E) Level of skill and knowledge in the art: the cloning of Ig DNA, construction of Ig libraries, protein sequencing, protein expression and bioassays for identifying functional regions within proteins was well established at the time of the invention.
F) Predictability in the Art: 
Regarding “derivatives” in claim 9, the specification does not teach where and what amino acid within the full-length sequence of any one or more elements to be substituted, deleted, added or a combination thereof such that the derivative still maintains 3-D structure, and functions.  
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   
Applicants have not shown that any antibody comprising less than a full complement of VH/VL CDRs from a parent antibody would retain the antigen binding. In fact there are numerous publications acknowledging that the conformation of CDRs as well as FR influence binding.
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (of record, PNAS 79: 1979-1983 (1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Further, Chen et al. (of record, EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.
For example, Wu et al., (of record, J Mol Biol 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).
Evidentiary reference Piche-Nicholas et al (newly cited, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  Thus, it is unpredictable which modification, e.g., random substitution, deletion addition or a combination thereof is still maintains antigen binding and/or effector function.   
As for changing the amino acids in the Fc chain, it is well accepted in the art that the constant region contributes to flexibility, half-life and the effector functions of an antibody.  
Evidentiary reference Salfeld (newly cited, Nature Biotech. 25(12): 1369-1372, 2007; PTO 892) describes some of the properties for the IgG isotype constant regions in Table 1 and suggests that the constant region can be modified based on the intended effector functions but that results can vary depending on which domain and how the domain is mutagenized (p. 1371, Col. 2, 2-3).
Evidentiary reference Dall'Acqua (newly cited, J. Immunol. 177:1129-1138, 2006; PTO 892) teaches that "effector functions are critical to many of IgG cell killing properties. In particular, ADCC and CDC are thought to play important roles in the efficacy of some therapeutic IgG molecules. ADCC and CDC can be initiated by the binding of FcgammaRIIIa and C1q to IgG complexes" (p. 1135, Col. 2, 3). Further, Dall'Acqua demonstrates that depending on the position and kind of mutation introduced into the hinge of an IgG1 antibody, one can up- or down-regulate C1q/ FcgammaRIIIa binding and ADCC/CDC activity compared to the parent antibody.  These references demonstrate that even a single amino acid substitution or what appears to be an inconsequential chemical modification, will often dramatically affect the biological activity of the protein. 
Regarding “e.g.” and “etc.” in claim 9, the claim protein complex comprises one or more elements that are NOT limited to the ones recite in claim 9.  The specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genera of protein complex. 
As such, it is submitted that a skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus of protein complex, including any derivatives thereof in claim 9.  

Regarding heterodimerizing variants thereof having at least “70% sequence identity” to HR1 and HRII have the amino acid sequence of SEQ ID NO: 20 and SEQ ID NO: 22, respectively (claim 8), the specification does not teach where and what amino acids with the full-length sequence of SEQ ID NO: 20 and SEQ ID NO: 22 to be substituted, deleted, added or combination thereof, such that the heterodimerizing variants still maintains its conformational structure, heterodimerize to each other and binds to FcRn.

Regarding the undisclosed protein complex for use as a medicament or for use in the prophylaxis (prevention), treatment or diagnosis of any disease (claim 15), there are no in vivo working examples of administering the claimed protein complex to a subject that could treat any and all disease, much less preventing any disease. 
In the recent decision issued by the CAFC on July 1, 2014 for a genus of functional antibody variants (Abbvie Deutschland GMBH & Co. v Janssen Biotech, Inc.,) the Court stated:
"For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including 'the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.'" Id. (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005)). 
When a patent claims a genus using functional language to define a desired result, "the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Id. at 1349. We have held that "a sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568- 69)."
"One factor in considering the question is how large a genus is involved and what species of the genus are described in the patent. If the genus is not large or, even if it is, the specification discloses species representing the genus throughout its scope, the requirement may be met. On the other hand, analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it. That is the case here."
"With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries.")."
	Thus, the ordinary artisan could reasonably conclude that that Applicants were not in possession the genus of protein complex as broadly claimed at the time the application was filed.
For these reasons, the rejection is maintained. 


Claims 1-9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a protein complex comprising a first heterodimerization region I (HRI) and a second heterodimerization region I (HRI) wherein the first HRI and the second HRI are bound to each other non-covalently and wherein the HRI and HRII have the amino acid sequences of SEQ ID NO: 20 and SEQ ID NO: 21, SEQ ID NO: 22 and 23, SEQ ID NO: 24 and 25, SEQ ID NO: 26 and 27, SEQ ID NO: 28 and 32, SEQ ID NO: 28 and 33, SEQ ID NO: 31 and 29 and SEQ ID NO: 31 and 30, respectively, and (2) a combination of amino acid sequences as set forth in claim 10, does not reasonably provide enablement for the claimed complex as set forth in claims 1-9 and 15. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses a protein complex comprising at least two amino acid chains I and II, which are non-covalently bound to each other through a heterodimerization region I (HRI) comprised in amino acid chain I and a heterodimerization region II (HRII) comprised in amino acid chain II, wherein:
(a) HRI comprises a first human constant region of an immunoglobulin (1st CRI, acceptor interspersed with amino acids of a second human constant region of an immunoglobulin (2nd CRI, donor), wherein the 1st CRI comprises seven antiparallel beta strands A1, B1, C1, D1, E1, F1, and G1, six intervening regions b1, c1, d1, e1, f1, and g1, a N-terminal region a1 and a C-terminal region h1 arranged from N- to C-terminus in the following order:
a1-A1-b1-B1-c1-C1-d1-D1-e1-E1-f1-F1-g1-G1-h1
wherein the 2st CRI comprises seven antiparallel beta strands A2, B2, C2, D2, E2, F2, and G2, six intervening regions b2, c2, d2, e2, f2, and g2, a N-terminal region a2 and a C-terminal region h2 positioned from N- to C-terminus in the following order:
a2-A2-b2-B2-c2-C2-d2-D2-e2-E2-f2-F2-g2-G2-h2
wherein the 1st CRI and the 2nd CRI are different from each other and wherein at least the following amino acids of the 1st CRI are replaced with the following amino acids of the 2nd CRI:
(i) all amino acids of a1 are replaced with all amino acids of a2 (Replacement 1);
(ii) at least 1 amino acid of c1 is replaced with at least 1 amino acid of c2 (Replacement 2); and
(iii) at least 1 amino acid of g1 is replaced with at least 1 amino acid of g2 (Replacement 3); and
 (b) the HRII comprises a third human constant region of an immunoglobulin (3rd CRI, acceptor) interspersed with amino acids of a fourth human constant region of an immunoglobulin (4th CRI, donor), and wherein the 3rd CRI comprises seven antiparallel beta strands A3, B3, C3, D3, E3, F3, and G3, six intervening regions b3, c3, d3, e3, f3, and g3, a N-terminal region a3 and a C-terminal region h3 positioned from N- to C-terminus in the following order:
a3-A3-b3-B3-c3-C3-d3-D3-e3-E3-f3-F3-g3-G3-h3
wherein the 4th CRI comprises seven antiparallel beta strands A4, B4, C4, D4, E4, F4, and G4, six intervening regions b4, c4, d4, e4, f4, and g4, a N-terminal region a4 and a C-terminal region h4 positioned from N- to C-terminus in the following order:
a4-A4-b4-B4-c4-C4-d4-D4-e4-E4-f4-F4-g4-G4-h4
wherein the 3rd CRI and the 4th CRI are different from each other and wherein at least the following amino acids of the 3rd CRI are replaced with the following amino acids of the 4th CRI:
(i) all amino acids of a3 are replaced with all amino acids of a4 (Replacement 4);
(ii) at least 1 amino acid of c3 is replaced with at least 1 amino acid of c4 (Replacement 5); and
(iii) at least 1 amino acid of g3 is replaced with at least 1 amino acid of g4 (Replacement 6);
(c) wherein each constant region of an immunoglobulin comprises an amino acid sequence which is numbered according to the Ig-like constant region consensus (IgLCRC) amino acid numbering; wherein
(i) “A” spans IgLCRC positions 13 to 18, “B” spans IgLCRC positions 31 to 40, “C” spans IgLCRC positions 46 to 52, “D” spans IgLCRC positions 63 to 70, “E” spans IgLCRC positions 81 to 89, “F” spans IgLCRC positions 102 to 108, and “G” spans IgLCRC positions 128 to 133;
(ii) “b” spans IgLCRC positions 19 to 30, “c” spans IgLCRC positions 41 to 45, “d” spans IgLCRC positions 53 to 62, “e” spans IgLCRC positions 71 to 80, “f” spans IgLCRC positions 90 to 101, and “g” spans IgLCRC positions 109 to 127;
(iii) “a” is the N-terminal region and spans IgLCRC positions 1-to 12; and
(iv) “h” is the C-terminal region and begins at IgLCRC position 134;
(d) wherein the 1st CRI and the 3rd CRI
(i) are a constant region of heavy chain 1 (CH1) of IgG1 or a Igκ constant region,
(ii) are different from each other, and
(iii) and specifically bind to each other under physiological conditions; and
(e) wherein the 2nd CRI and 4th CRI are a constant region of heavy chain 3 (CH3) or CH1 of IgG1, or a Igκ constant region.
Claim 2 encompasses the protein complex of claim 1, wherein the immunoglobulin is IgG1 or Ig Kappa (Igκ).
Claim 3 encompasses the protein complex of claim 1, wherein 1st CRI is CH1 of IgG1 having an amino acid sequence according to SEQ ID NO: 1 and 3rd CRI is Igκ constant region having an amino acid sequence according to SEQ ID NO: 18. 
Claim 4 encompasses the protein complex of claim 1, wherein 2nd CRI and 4th CRI are identical.
Claim 5 encompasses the protein complex of claim 1, 
(i) wherein in Replacement 2 and/or 5 amino acids at IgLCRC positions 41-45, 41-46, 41-47, 41-48, 41-49, 41-50, 41-51, 42-45, 42-46, 42-47, 42-48, 42-49, 42-50, 42-51, 43-45, 43-46, 43-47, 43-48, 43-49, 43-50, 43-51, 44-45, 44-46, 44-47, 44-48, 44-49, 44-50, 44-51, 45-45, 45-46, 45-47, 45-48, 45-49, 45-50 or 45-51 of the 1st CRI or 3rd CRI are replaced with amino acids at IgLCRC positions 41-45, 41-46, 41-47, 41-48, 41-49, 41-50, 41-51, 42-45, 42-46, 42-47, 42-48, 42-49, 42-50, 42-51, 43-45, 43-46, 43-47, 43-48, 43-49, 43-50, 43-51, 44-45, 44-46, 44-47, 44-48, 44-49, 44-50, 44-51, 45-45, 45-46, 45-47, 45-48, 45-49, 45-50 or 45-51 of the 2nd CRI or 4th CRI, respectively; and
(ii) wherein in Replacement 3 and/or 6 amino acids at IgLCRC positions 103-127, 103-128,103-129, 103-130, 103-131, 103-132, 104-127, 104-128, 104-129, 104-130, 104-131, 104-132, 105-127, 105-128, 105-129, 105-130, 105-131, 105-132, 106-127, 106-128, 106-129, 106-130, 106-131, 106-132, 107-127, 107-128, 107-129, 107-130, 107-131, 107-132, 108-127, 108-128, 108-129, 108-130, 108-131, 108-132, 109-127, 109-128, 109-129, 109-130, 109-131 or 109-132 of the 1st CRI or 3rd CRI are replaced with amino acids at IgLCRC positions 103-127, 103-128, 103-129, 103-130, 103-131, 103-132, 104-127, 104-128, 104-129, 104-130, 104-131, 104-132, 105-127, 105-128, 105-129, 105-130, 105-131, 105-132, 106-127, 106-128, 106-129, 106-130, 106-131, 106-132, 107-127, 107-128, 107-129, 107-130, 107-131, 107-132, 108-127, 108-128, 108-129, 108-130, 108-131, 108-132, 109-127, 109-128, 109-129, 109-130, 109-131 or 109-132 of the 2nd CRI or 4th CRI.
Claim 6 encompasses the protein complex of claim 1, wherein in addition to Replacement 1 to 6 the amino acids of 1st CRI and/or 3rd CRI, respectively, at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107 are replaced with amino acids of 2nd CRI and/or 4th CRI at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107.
Claim 7 encompasses the protein complex of claim 1, wherein HRI and HRII each comprise at least one Cys residue positioned to form a covalent bond between HRI and HRII at IgLCRC position 138 (CH1 of IgG1 or CL of Igκ).
Claim 8 encompasses the protein complex of claim 1, wherein the HRI and HRII have the amino acid sequence according to SEQ ID NO: 20 and 21, SEQ ID NO: 22 and 23, SEQ ID NO: 24 and 25, SEQ ID NO: 26 and 27, SEQ ID NO: 28 and 32, SEQ ID NO: 28 and 33, SEQ ID NO: 31 and 29 and SEQ ID NO: 31 and 30, respectively, or a heterodimerizing variant[s] thereof having at least 70% sequence identity to the respectively indicated amino acid sequence.
Claim 9 encompasses the protein complex of claim 1, wherein amino acid chain I and/or amino acid chain II further comprise one or more amino acid elements selected from the group consisting of a CH2 or CH3 domain of an antibody; one or more antigen specific ligand (ASL), selected from the group consisting of a Fv, a single-chain Fv (scFv), a disulfide-stabilized Fv, a disulfide-stabilized scFv, a Fab, a single-chain Fab, a single domain antibody, a variable heavy chain domain (VH), a variable light chain domain (VL), T-cell receptor or antigen binding fragments thereof, a Nanobody, a VHH, one or more antibody like binding proteins (e.g. Darpins, Anticalins, Affibodies, fibronectin-like domains, etc.); an antibody hinge region (HR), one or more linker sequences (L), one or more cytokines (C, e.g. TNF superfamily members and single-chain derivatives thereof, interleukines (IL, e.g. IL-2), interferons (e.g. IFNg), growth factors, hormones, ligands, peptides, receptor fragments with ligand-binding activity, chelators, enzymes, coagulation factors, and anticoagulants, and any derivatives thereof, wherein amino acid chain I comprises one or more antigen specific ligands (ASL) and/or one or more effector molecules and amino acid chain II comprises one or more antigen specific ligands (ASL) and/or one or more effector molecules and, wherein the ASL modules are selected from a group of molecules, specifically binding to e.g. cell surface proteins (receptor, adhesion molecule, channel, transporter, etc.), hormones, growth factors, cytokines, ligands, serum proteins, coagulation factors, fibrinolytic factors, chemokines, enzymes and, wherein the effector molecules are selected from a group of molecules e.g. cell surface proteins (receptor, adhesion molecule, channel, transporter, etc.), hormones, growth factors, cytokines, ligands, serum proteins, coagulation factors, fibrinolytic factors, chemokines, enzymes.
Claim 15 encompasses the protein complex of claim 1 for use as a medicament, wherein the medicament is for use in the prophylaxis, treatment or diagnosis of any disorder or disease, and wherein the disease is selected from the group consisting of any inflammatory diseases, autoimmune diseases, allergic diseases, proliferative diseases, cancer type diseases, cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, metabolic diseases, infectious diseases, intestinal diseases, neurological disorders, and mental illness.

The specification discloses monovalent Fv-Fc fusion protein comprising Fv from antibody 13.7 (Fab 13.7) that binds to just TNFR1 fused to Fc-one kappa (Fc1k).  The Fc1k heterodimer comprises a first IgG1 Fc polypeptide and a second IgG1 Fc polypeptide wherein the first IgG1 Fc polypeptide (CH31) comprises a hinge, a CH2 and a stretch of amino acid sequence of CH3 domain (2nd CR1) that do not interfere with the CH3-CH3 interaction were transferred to a CH1 domain (1st CR1) and wherein the second IgG1 Fc polypeptide (CH3k) comprises a hinge, a CH2 domain and a stretch of amino acid sequence of CH3 domain (4th CR1) that do not interfere with the CH3-CH3 interaction were transferred to the CL kappa constant domain (3rd CR1) to generate a heterodimerizing Fc designated as Fc-one/kappa (Fc1k) wherein the interspersed Ig domains CH31 and CH3k mediated heterodimization.  
The specification discloses variable domains of TNFR1-specific Fab 13.7 were fused to the CH2 domain N-termini of the CH31 or CH3k containing Fc chains via a short peptide linker.  
 The first Fc comprises IgG1 CH2 fused to IgG1 CH1 (1st CRI) fused to IgG1 CH3 domain (2nd CRI); the second polypeptide comprises IgG1 CH2 fused to an IgG kappa constant (3rd CRI) fused to IgG1 CH3 domain (4th CRI) (named Fc1k).  Fusing of VH13.7 or VL13.7 one to each of the CH2 domains connected via linker sequences resulted in the creation of the monovalent Fv13.7x-Fc1k, see Fig. 23.  The specification discloses: 

    PNG
    media_image1.png
    148
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    502
    media_image2.png
    Greyscale

However, the specification does not teach the structure, e.g. amino acid sequence of all protein complex comprising any two amino acid chains I and II, which non-covalently bound to each other through any heterodimerization region I (HRI) and heterodimerization region II (HRII) wherein the HRI is any fusion protein of any first human constant region of immunoglobulin or any immunoglobulin-like protein (1st CR1, acceptor) interspersed with amino acids of any second human constant region of any immunoglobulin or any immunoglobulin-like protein (2rd CRI, donor), wherein the HRII is any fusion protein of any third human constant region of immunoglobulin or immunoglobulin-like protein (3rd CRI, acceptor) interspersed with any amino acids of a fourth human constant region of any immunoglobulin or any immunoglobulin like protein (4th CRI, donor) and wherein the 1st CRI, 2nd CRI, 3rd CRI, and 4th CRI comprises any replacements spanning IgLCRC positions 1 to 12, 41 to 45, and 109 to 127 as set forth in claims 1, 2, 3, 4, 5, 6 to enable one of skill in the art to make and use the claimed protein complex themselves without undue experimentation. 
Even assuming IgG1 CH3 for HRI and HRII with the information in Figure 4, there are over 31,000 variants, with only three amino acids in segments a, c and g to be swapped, there are over 1 x 109 sequences.  
Neither the art nor the specification teaches IgG CH2 domain can pair with CH1 or CH3 domain.  
The state of the art at the time the invention was made recognized that even single amino acid differences can result in drastically altered function of antibodies. 
For example, Lund et al. (of record, The Journal of Immunology 1996, 157:4963-4969, PTO 892) show that even a single amino acid replacement within the CH2 domain of IgG can alter the glycosylation profile of an antibody therefore influence its effector functions of Fc receptor binding and complement activation (see entire document, particularly Discussion on pages 4966-4968).
Even assuming the protein complex comprises one or more antigen binding domain such as Fv, scFv, disulfide-stabilized Fv, disulfide-stabilized scFv, Fab, single chain Fab, single domain antibody, variable heavy chain (VH, variable light chain domain (VL) and derivatives thereof (claim 9), considering an antibody will have six CDRs, each CDR comprising approximately ten amino acid residues. With twenty naturally occurring amino acids, the potential size of the CDR variation, of just human antibodies within this indeterminate genus, is 2060.  This does not even include the potential variation within the constant regions CH1, CH2, CH3, CL domain substitutions of human IgG.  Further, the specification does not teach where and what amino acids within the full-length sequence of which heavy chain variable domains and/or which light chain variable domains of which antibody to be substituted, deleted, added or combination thereof, such that the antibody derivative still maintains its conformational structure and antigen-binding.  
It is known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (of record, PNAS 79: 1979-1983 (1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Further, Chen et al. (of record, EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.
For example, Wu et al., (of record, J Mol Biol 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).  
Regarding “e.g.” and “etc.” in claim 9, the claim protein complex comprises one or more elements that are NOT limited to the ones recited in claim 9.  The specification application does not teach which one or more elements that are not described for the claimed protein complex.  One of skill in the art cannot predict the identity of the members of the genus of protein complex comprising one or more undisclosed elements, such as antigen specific Fv, scFv, disulfide-stabilized Fv, disulfide-stabilized scFv, Fab, single chain Fab, single domain antibody, variable heavy chain (VH, variable light chain domain (VL) and derivatives thereof that correlated with binding specificity for treating/ preventing or diagnosing diseases.  
The use of the claimed protein complex (claim 15) is another issue to be considered.   The specification does not teach which unspecified protein complex can be used as a medicament or for diagnosis.   There is no teaching regarding which protein complex can be used as prophylaxis or prevention of all disorders or diseases such as but not limited to any inflammatory diseases, any autoimmune diseases, any allergic diseases, any proliferative diseases, any cancer type diseases, any cutaneous conditions, any endocrine diseases, any eye diseases and disorders, any genetic disorders, any metabolic diseases, any infectious diseases, any intestinal diseases, any neurological disorders, and any mental illness.  There are no in vivo working examples.  It is unpredictable which undisclosed disease, including but not limited to the ones recited in claim 15, can be treated or prevented.  
As such, one skilled in the art cannot practice the invention with a reasonable expectation of success without undue experimentation.  

Applicants’ arguments filed June 3, 2022 have been fully considered but are not found persuasive.

Applicants’ position is that the instant claims do not define the product by its amino acid structure.  The claimed product is defined by its production process, i.e. a process in which heterologous proteins are generated by targeted swapping of particular parts of the four starting molecules. Thus, the claims are “product-by-process” claims. The claimed product is not described by an exact structure but rather by its production process.
The production method uses the combinatorial approach and this process might result in a large number of heterologous proteins. The person skilled in the art would nevertheless be able to recognize what is claimed. In particular:
(I) “heterodimerization region I and II of the amino acid chains I and II’: These terms are explained on page 26, line 31 to page 27, line 6 of the application as filed. It is, however, well known in the art to refer to two different amino acid stretches that can noncovalently interact with each other. If introduced into two different amino acid chains heterodimerization regions will preferentially form heterodimers rather than homodimers.
(II) “human constant region of an immunoglobulin (CRD”: This term is well known in the art and is explained on page 26, lines 23 to 30 of the application as filed.
(III) “beta strands”: This term refers to the beta strands that form antiparallel beta strands in the immunoglobulin fold that constitute 1st, 2nd, 3rd the 4th CRI. The term “beta strand” is comprised in every biology textbook and, thus very well known to the skilled person. The term is further explained in detail on page 27, line 32, to page 29, line 5. In particular it is taught on page 28, line 33 to page 29, line 5 of the application as filed:
For a given constant region of an immunoglobulin or immunoglobulin-like protein (CRI) the skilled person can, thus easily determine the seven beta strands.  Alternatively, a given CRI not included in Fig. 4 can be added to the alignment of Fig. 4. Beta strand A spans IgLCRC positions 13 to 18, beta strand B spans IgLCRC positions 31 to 40, beta strand C spans IgLCRC positions 46 to 52, beta strand D spans IgLCRC positions 63 to 70, beta strand E: spans IgLCRC positions 81 to 89, beta strand F spans IgLCRC positions 102 to 108, beta strand G spans IgLCRC positions 128 to 133.
 However, in order to expedite allowance, claim 1 has been amended to recite “... wherein each constant region of an immunoglobulin comprises an amino acid sequence which is numbered according to the Ig-like constant region consensus (IgLCRC) amino acid numbering ...,” thereby clearly defining the numbering system.   Furthermore, and in order to expedite allowance, claim 1 has been further amended to recite “wherein the 1‘ CRI and the 3 CRI are different from each other and are a constant region of heavy chain 1 (CH1) of IgG1 or a Igk constant region” and “wherein the 24 CRI and 4" CRI are a constant region of heavy chain 3 (CH3) or CH1 of IgG1, or a Igk constant region.” As noted by the Examiner in the instant Action, the specification is clearly enabled for CHI and CH3 of IgG1 and Igx. The Examiner states that
The specification discloses variable domains of TNFRI-specific Fab 13.7 were fused to the CH2 domain N-termini of the CH31 or CH3k containing Fe chains via a short peptide linker.The first ke comprises IgG I CH2 fused to IgGl CHI (1st CRD fused to IgG1 CH3 domain (2nd CRD); the second polypeptide comprises IgG1 CH2 fused to an IgG kappa constant (3rd CRD) fused tolgG1 CH3 domain (4th CRD) (named Fclk).  
Thus, independent amended claim 1, and the respective positions of the seven antiparallel beta strands within the 1st, 2nd, 3 and 4th CRI of the respective immunoglobulins, is unambiguously defined (i.e. defined on the single amino acid level) and fully enabled.  Thus, Applicants respectfully request reconsideration and withdrawal of the rejections.

In response, enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Claim 1 encompasses any protein complex comprising at least two amino acid chains I and II, which are non-covalently bound to each other through a heterodimerization region I (HRI) comprised in amino acid chain I and a heterodimerization region II (HRII) comprised in amino acid chain II, wherein:
(a) HRI comprises a first human constant region of an immunoglobulin (1st CRI, acceptor interspersed with amino acids of a second human constant region of an immunoglobulin (2nd CRI, donor), wherein the 1st CRI comprises seven antiparallel beta strands A1, B1, C1, D1, E1, F1, and G1, six intervening regions b1, c1, d1, e1, f1, and g1, a N-terminal region a1 and a C-terminal region h1 arranged from N- to C-terminus in the following order:
a1-A1-b1-B1-c1-C1-d1-D1-e1-E1-f1-F1-g1-G1-h1
wherein the 2st CRI comprises seven antiparallel beta strands A2, B2, C2, D2, E2, F2, and G2, six intervening regions b2, c2, d2, e2, f2, and g2, a N-terminal region a2 and a C-terminal region h2 positioned from N- to C-terminus in the following order:
a2-A2-b2-B2-c2-C2-d2-D2-e2-E2-f2-F2-g2-G2-h2
wherein the 1st CRI and the 2nd CRI are different from each other and wherein at least the following amino acids of the 1st CRI are replaced with the following amino acids of the 2nd CRI:
(i) all amino acids of a1 are replaced with all amino acids of a2 (Replacement 1);
(ii) at least 1 amino acid of c1 is replaced with at least 1 amino acid of c2 (Replacement 2); and
(iii) at least 1 amino acid of g1 is replaced with at least 1 amino acid of g2 (Replacement 3); and
 (b) the HRII comprises a third human constant region of an immunoglobulin (3rd CRI, acceptor) interspersed with amino acids of a fourth human constant region of an immunoglobulin (4th CRI, donor), and wherein the 3rd CRI comprises seven antiparallel beta strands A3, B3, C3, D3, E3, F3, and G3, six intervening regions b3, c3, d3, e3, f3, and g3, a N-terminal region a3 and a C-terminal region h3 positioned from N- to C-terminus in the following order:
a3-A3-b3-B3-c3-C3-d3-D3-e3-E3-f3-F3-g3-G3-h3
wherein the 4th CRI comprises seven antiparallel beta strands A4, B4, C4, D4, E4, F4, and G4, six intervening regions b4, c4, d4, e4, f4, and g4, a N-terminal region a4 and a C-terminal region h4 positioned from N- to C-terminus in the following order:
a4-A4-b4-B4-c4-C4-d4-D4-e4-E4-f4-F4-g4-G4-h4
wherein the 3rd CRI and the 4th CRI are different from each other and wherein at least the following amino acids of the 3rd CRI are replaced with the following amino acids of the 4th CRI:
(i) all amino acids of a3 are replaced with all amino acids of a4 (Replacement 4);
(ii) at least 1 amino acid of c3 is replaced with at least 1 amino acid of c4 (Replacement 5); and
(iii) at least 1 amino acid of g3 is replaced with at least 1 amino acid of g4 (Replacement 6);
(c) wherein each constant region of an immunoglobulin comprises an amino acid sequence which is numbered according to the Ig-like constant region consensus (IgLCRC) amino acid numbering; wherein
(i) “A” spans IgLCRC positions 13 to 18, “B” spans IgLCRC positions 31 to 40, “C” spans IgLCRC positions 46 to 52, “D” spans IgLCRC positions 63 to 70, “E” spans IgLCRC positions 81 to 89, “F” spans IgLCRC positions 102 to 108, and “G” spans IgLCRC positions 128 to 133;
(ii) “b” spans IgLCRC positions 19 to 30, “c” spans IgLCRC positions 41 to 45, “d” spans IgLCRC positions 53 to 62, “e” spans IgLCRC positions 71 to 80, “f” spans IgLCRC positions 90 to 101, and “g” spans IgLCRC positions 109 to 127;
(iii) “a” is the N-terminal region and spans IgLCRC positions 1-to 12; and
(iv) “h” is the C-terminal region and begins at IgLCRC position 134;
(d) wherein the 1st CRI and the 3rd CRI
(i) are a constant region of heavy chain 1 (CH1) of IgG1 or a Igκ constant region,
(ii) are different from each other, and
(iii) and specifically bind to each other under physiological conditions; and
(e) wherein the 2nd CRI and 4th CRI are a constant region of heavy chain 3 (CH3) or CH1 of IgG1, or a Igκ constant region.
Claim 2 encompasses the protein complex of claim 1, wherein the immunoglobulin is IgG1 or Ig Kappa (Igκ).
Claim 3 encompasses the protein complex of claim 1, wherein 1st CRI is CH1 of IgG1 having an amino acid sequence according to SEQ ID NO: 1 and 3rd CRI is Igκ constant region having an amino acid sequence according to SEQ ID NO: 18. 
Claim 4 encompasses the protein complex of claim 1, wherein 2nd CRI and 4th CRI are identical.
Claim 5 encompasses the protein complex of claim 1, 
(i) wherein in Replacement 2 and/or 5 amino acids at IgLCRC positions 41-45, 41-46, 41-47, 41-48, 41-49, 41-50, 41-51, 42-45, 42-46, 42-47, 42-48, 42-49, 42-50, 42-51, 43-45, 43-46, 43-47, 43-48, 43-49, 43-50, 43-51, 44-45, 44-46, 44-47, 44-48, 44-49, 44-50, 44-51, 45-45, 45-46, 45-47, 45-48, 45-49, 45-50 or 45-51 of the 1st CRI or 3rd CRI are replaced with amino acids at IgLCRC positions 41-45, 41-46, 41-47, 41-48, 41-49, 41-50, 41-51, 42-45, 42-46, 42-47, 42-48, 42-49, 42-50, 42-51, 43-45, 43-46, 43-47, 43-48, 43-49, 43-50, 43-51, 44-45, 44-46, 44-47, 44-48, 44-49, 44-50, 44-51, 45-45, 45-46, 45-47, 45-48, 45-49, 45-50 or 45-51 of the 2nd CRI or 4th CRI, respectively; and
(ii) wherein in Replacement 3 and/or 6 amino acids at IgLCRC positions 103-127, 103-128,103-129, 103-130, 103-131, 103-132, 104-127, 104-128, 104-129, 104-130, 104-131, 104-132, 105-127, 105-128, 105-129, 105-130, 105-131, 105-132, 106-127, 106-128, 106-129, 106-130, 106-131, 106-132, 107-127, 107-128, 107-129, 107-130, 107-131, 107-132, 108-127, 108-128, 108-129, 108-130, 108-131, 108-132, 109-127, 109-128, 109-129, 109-130, 109-131 or 109-132 of the 1st CRI or 3rd CRI are replaced with amino acids at IgLCRC positions 103-127, 103-128, 103-129, 103-130, 103-131, 103-132, 104-127, 104-128, 104-129, 104-130, 104-131, 104-132, 105-127, 105-128, 105-129, 105-130, 105-131, 105-132, 106-127, 106-128, 106-129, 106-130, 106-131, 106-132, 107-127, 107-128, 107-129, 107-130, 107-131, 107-132, 108-127, 108-128, 108-129, 108-130, 108-131, 108-132, 109-127, 109-128, 109-129, 109-130, 109-131 or 109-132 of the 2nd CRI or 4th CRI.
Claim 6 encompasses the protein complex of claim 1, wherein in addition to Replacement 1 to 6 the amino acids of 1st CRI and/or 3rd CRI, respectively, at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107 are replaced with amino acids of 2nd CRI and/or 4th CRI at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107.
Claim 7 encompasses the protein complex of claim 1, wherein HRI and HRII each comprise at least one Cys residue positioned to form a covalent bond between HRI and HRII at IgLCRC position 138 (CH1 of IgG1 or CL of Igκ).
Claim 8 encompasses the protein complex of claim 1, wherein the HRI and HRII have the amino acid sequence according to SEQ ID NO: 20 and 21, SEQ ID NO: 22 and 23, SEQ ID NO: 24 and 25, SEQ ID NO: 26 and 27, SEQ ID NO: 28 and 32, SEQ ID NO: 28 and 33, SEQ ID NO: 31 and 29 and SEQ ID NO: 31 and 30, respectively, or a heterodimerizing variant[s] thereof having at least 70% sequence identity to the respectively indicated amino acid sequence.
Claim 9 encompasses the protein complex of claim 1, wherein amino acid chain I and/or amino acid chain II further comprise one or more amino acid elements selected from the group consisting of a CH2 or CH3 domain of an antibody; one or more antigen specific ligand (ASL), selected from the group consisting of a Fv, a single-chain Fv (scFv), a disulfide-stabilized Fv, a disulfide-stabilized scFv, a Fab, a single-chain Fab, a single domain antibody, a variable heavy chain domain (VH), a variable light chain domain (VL), T-cell receptor or antigen binding fragments thereof, a Nanobody, a VHH, one or more antibody like binding proteins (e.g. Darpins, Anticalins, Affibodies, fibronectin-like domains, etc.); an antibody hinge region (HR), one or more linker sequences (L), one or more cytokines (C, e.g. TNF superfamily members and single-chain derivatives thereof, interleukines (IL, e.g. IL-2), interferons (e.g. IFNg), growth factors, hormones, ligands, peptides, receptor fragments with ligand-binding activity, chelators, enzymes, coagulation factors, and anticoagulants, and any derivatives thereof, wherein amino acid chain I comprises one or more antigen specific ligands (ASL) and/or one or more effector molecules and amino acid chain II comprises one or more antigen specific ligands (ASL) and/or one or more effector molecules and, wherein the ASL modules are selected from a group of molecules, specifically binding to e.g. cell surface proteins (receptor, adhesion molecule, channel, transporter, etc.), hormones, growth factors, cytokines, ligands, serum proteins, coagulation factors, fibrinolytic factors, chemokines, enzymes and, wherein the effector molecules are selected from a group of molecules e.g. cell surface proteins (receptor, adhesion molecule, channel, transporter, etc.), hormones, growth factors, cytokines, ligands, serum proteins, coagulation factors, fibrinolytic factors, chemokines, enzymes.
Claim 15 encompasses the protein complex of claim 1 for use as a medicament, wherein the medicament is for use in the prophylaxis, treatment or diagnosis of any disorder or disease, and wherein the disease is selected from the group consisting of any inflammatory diseases, autoimmune diseases, allergic diseases, proliferative diseases, cancer type diseases, cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, metabolic diseases, infectious diseases, intestinal diseases, neurological disorders, and mental illness.

The specification discloses monovalent Fv-Fc fusion protein comprising Fv from antibody 13.7 (Fab 13.7) that binds to just TNFR1 fused to Fc-one kappa (Fc1k).  The Fc1k heterodimer comprises a first IgG1 Fc polypeptide and a second IgG1 Fc polypeptide wherein the first IgG1 Fc polypeptide (CH31) comprises a hinge, a CH2 and a stretch of amino acid sequence of CH3 domain (2nd CR1) that do not interfere with the CH3-CH3 interaction were transferred to a CH1 domain (1st CR1) and wherein the second IgG1 Fc polypeptide (CH3k) comprises a hinge, a CH2 domain and a stretch of amino acid sequence of CH3 domain (4th CR1) that do not interfere with the CH3-CH3 interaction were transferred to the CL kappa constant domain (3rd CR1) to generate a heterodimerizing Fc designated as Fc-one/kappa (Fc1k) wherein the domains CH31 and CH3k mediated heterodimization.  
The specification discloses variable domains of TNFR1-specific Fab 13.7 were fused to the CH2 domain N-termini of the CH31 or CH3k containing Fc chains via a short peptide linker.  
 The first Fc comprises IgG1 CH2 fused to IgG1 CH1 (1st CRI) fused to IgG1 CH3 domain (2nd CRI); the second polypeptide comprises IgG1 CH2 fused to an IgG kappa constant (3rd CRI) fused to IgG1 CH3 domain (4th CRI) (named Fc1k).  Fusing of VH13.7 or VL13.7 one to each of the CH2 domains connected via linker sequences resulted in the creation of the monovalent Fv13.7x-Fc1k, see Fig. 23.  
Other than the complex comprising a first heterodimerization region I (HRI) and a second heterodimerization region I (HRI) wherein the first HRI and the second HRI are bound to each other non-covalently and wherein the HRI and HRII have the amino acid sequences of SEQ ID NO: 20 and SEQ ID NO: 21, SEQ ID NO: 22 and 23, SEQ ID NO: 24 and 25, SEQ ID NO: 26 and 27, SEQ ID NO: 28 and 32, SEQ ID NO: 28 and 33, SEQ ID NO: 31 and 29 and SEQ ID NO: 31 and 30, respectively, as set forth in claim 8 or a combination of amino acid sequences as set forth in claim 10, the specification does not teach the structure, e.g. amino acid sequence of the myriad recombinant structures of protein complex set forth in claims 1-9 and 15 to enable one of skill in the art to make and use the claimed protein complex themselves for use as a medicament or for use in prophylaxis, treatment or diagnosis of any inflammatory diseases, any autoimmune diseases, any allergic diseases, any proliferative diseases, any cancer type diseases, any cutaneous conditions, any endocrine diseases, any eye diseases and disorders, any genetic disorders, any metabolic diseases, any infectious diseases, any intestinal diseases, any neurological disorders, and any mental illness without undue experimentation. 

Regarding “derivatives” in claim 9, the specification does not teach where and what amino acid within the full-length sequence of any one or more elements to be substituted, deleted, added or a combination thereof such that the derivative still maintains 3-D structure, and functions.  
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.
Applicants have not shown that any antibody comprising less than a full complement of VH/VL CDRs from a parent antibody would retain the antigen binding. In fact there are numerous publications acknowledging that the conformation of CDRs as well as FR influence binding.
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (of record, PNAS 79: 1979-1983 (1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Further, Chen et al. (of record, EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.
For example, Wu et al., (of record, J Mol Biol 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).
Evidentiary reference Piche-Nicholas et al (newly cited, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  Thus, it is unpredictable which modification, e.g., random substitution, deletion addition or a combination thereof is still maintains antigen binding and/or effector function.   

As for changing the amino acids in the Fc chain, it is well accepted in the art that the constant region contributes to flexibility, half-life and the effector functions of an antibody.  
Evidentiary reference Salfeld (newly cited, Nature Biotech. 25(12): 1369-1372, 2007; PTO 892) describes some of the properties for the IgG isotype constant regions in Table 1 and suggests that the constant region can be modified based on the intended effector functions but that results can vary depending on which domain and how the domain is mutagenized (p. 1371, Col. 2, 2-3).
Evidentiary reference Dall'Acqua (newly cited, J. Immunol. 177:1129-1138, 2006; PTO 892) teaches that "effector functions are critical to many of IgG cell killing properties. In particular, ADCC and CDC are thought to play important roles in the efficacy of some therapeutic IgG molecules. ADCC and CDC can be initiated by the binding of FcgammaRIIIa and C1q to IgG complexes" (p. 1135, Col. 2, 3). Further, Dall'Acqua demonstrates that depending on the position and kind of mutation introduced into the hinge of an IgG1 antibody, one can up- or down-regulate C1q/ FcgammaRIIIa binding and ADCC/CDC activity compared to the parent antibody. These references demonstrate that even a single amino acid substitution or what appears to be an inconsequential chemical modification, will often dramatically affect the biological activity of the protein.

Regarding “e.g.” and “etc.” in claim 9, the claim protein complex comprises one or more elements that are NOT limited to the ones recited in claim 9.  

Regarding heterodimerizing variants thereof having at least 70% sequence identity to HR1 and HRII have the amino acid sequence of SEQ ID NO: 20 and SEQ ID NO: 22, respectively (claim 8), the specification does not teach where and what amino acids with the full-length sequence of SEQ ID NO: 20 and SEQ ID NO: 22 to be substituted, deleted, added or combination thereof, such that the heterodimerizing variants still maintains its conformational structure, heterodimerize to each other and binds to FcRn.

Regarding the undisclosed protein complex for use as a medicament or for use in the prophylaxis (prevention), treatment or diagnosis of any disease (claim 15), there are no in vivo working examples of administering the claimed protein complex to a subject that could treat any and all disease, much less preventing any disease.  When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation. See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (claiming a chimeric gene capable of being expressed in any cyanobacterium and thus defining the claimed gene by its use), see MPEP 2164.01(c).
As such, one skilled in the art cannot practice the invention with a reasonable expectation of success without undue experimentation.  
For these reasons, the rejection is maintained.


New ground of rejection necessitated by the amendment filed June 3, 2022 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 7, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 7 recites IgCRC position 138 (CH1 of IgG1 or CL of Igk) is indefinite without the reference sequence because CH1 (SEQ ID NO: 1) of IgG1 is just 103 amino acid residues and CL of IgK (SEQ ID NO: 18) is just 106 amino acids in length.  
	Claim 8 recites the limitation “SEQ ID NO: 24 and 25, SEQ ID NO: 26 and 27, SEQ ID NO: 28 and 32, SEQ ID NO: 28 and 33, SEQ ID NO: 31 and 29 and SEQ ID NO: 31 and 30” in claim 1. There is insufficient antecedent basis for this limitation in the claim because said SEQ ID NO: 24 and 25, SEQ ID NO: 26 and 27, SEQ ID NO: 28 and 32, SEQ ID NO: 28 and 33, SEQ ID NO: 31 and 29 and SEQ ID NO: 31 and 30 are NOT IgG1 constant region or Igk constant region.  
Regarding claim 9, the phrases "e.g.", “etc.” throughout the claim render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites various trademark/trade names “Nanobody, Darpins, Anticalins, Affibodies”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe said assays and, accordingly, the identification/description is indefinite.
Claim 9 recites the limitation "wherein the ASL modules" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 9 recites the broad recitation “interferons”, and the claim also recites “IFNg” which is the narrower statement of the range/limitation. 
Claim 9 recites the broad recitation “antibody-like binding proteins”, and the claim also recites “Darpins, anticalins, Affibodies, fibronectin-like domains” which is the narrower statement of the range/limitation. 
Claim 9 recites the broad recitation “cytokines”, “interleukines”, and the claim also recites “IL-2” which the narrower statement of the range/limitation. 
Claim 9 recites the broad recitation “cell surface proteins”, and the claim also recites receptor, adhesion molecule, channel, transporter” which are the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Applicants’ arguments filed June 3, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that the claim has been amended to obviate the rejection.  

In response, claim 9 still recites “e.g.,”, “etc,” and trademarks such as “Nanobody, Darpins, Anticalins, Affibodies”.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Taylor  (US20140341906 published November 20, 2014; PTO 892).
Taylor teaches a protein complex such as a binding molecule comprising: (i) at least one binding moiety, (ii) a first polypeptide chain comprising at least one Fc moiety operably linked to the N-terminus of a CL moiety (Fc-CL), and (iii) a second polypeptide chain comprising at least one Fc moiety operably linked to the N-terminus of a CH1 moiety (Fc-CH1), wherein said at least one binding moiety is linked to one or both of the polypeptide chains, and wherein said first and second polypeptide chains form a heterodimeric Fc region via CL:CH1 heterodimerization.  Taylor teaches the first polypeptide comprises a heterodimerizing variant of human IgG1 CH1 domain (aka HR1) comprises the amino acid sequence of SEQ ID NO: 40, which is 96.7% identical to the claimed SEQ ID NO: 20, which is at least 70% identical to the claimed SEQ ID NO: 20; the second polypeptide comprises a heterodimerizing variant of a human IgG1 CH3 comprises the amino acid sequence of SEQ ID NO: 46, which is 97.2% identical to the claimed SEQ ID NO: 21, which is at least 70% identical to the claimed SEQ ID NO: 21, see entire document, para. [0113].
In certain embodiments, an Fc moiety employed in a constituent polypeptide of the invention is a variant Fc moiety. As used herein, the term "variant Fc moiety" refers to an Fc moiety having at least one amino acid substitution relative to the wild-type Fc moiety from which said Fc moiety is derived. For example, wherein the Fc moiety is derived from a human IgG1 antibody, the Fc variant of said human IgG1 Fc moiety comprises at least one amino acid substitution relative to the corresponding sequence from said human IgG1, see para. [0250]. 
For example, key FcRn binding residues from the CH3 domain of a wild type immunoglobulin can be veneered onto Fc moieties, such as CH2, CH1 and CL moieties present in binding molecules of the invention. The resulting heterodimeric Fc region of the binding molecule will exhibit binding to FcRn, see para. [0132]. 
In particular embodiments, key FcRn residues in the CH3 domain of an immunoglobulin can be incorporated into the sequence of an Fc moiety of a constituent polypeptide chain of the invention. One or more amino acid residues in a sequence derived from a constant domain of an immunoglobulin (e.g., a CH2, CH1 or CL moiety) may be changed to a corresponding residue from a CH3 domain. In some embodiments, several residues that are exposed on the surface of a constant domain moiety are changed, i.e. veneered, so that the surface of the resultant binding molecule heteromeric Fc region has activity corresponding to that of an immunoglobulin CH3 domain. Exemplary residues from a CH3 domain that may be veneered onto a CH2, CH1 or CL moiety include: 243 PHE; 244 PRO; 245 PRO; 246 LYS; 247 PRO; 248 LYS; 249 ASP; 250 THR; 251 LEU; 252 MET; 253 ILE; 254 SER; 255 ARG; 256 THR; 257 PRO; 258 GLU; 259 VAL; 260 THR; 261 CYS; 275 PHE; 276 ASN; 277 TRP; 278 TYR; 279 VAL; 280 ASP; 282 VAL; 283 GLU; 284 VAL; 285 HIS; 286 ASN; 287 ALA; 288 LYS; 289 THR; 290 LYS; 291 PRO; 292 ARG; 293 GLU; 302 VAL; 303 VAL; 304 SER; 305 VAL; 306 LEU; 307 THR; 308 VAL; 309 LEU; 310 HIS; 311 GLN; 312 ASP; 313 TRP; 314 LEU; 315 ASN; 316 GLY; 317 LYS; 318 GLU; 319 TYR; 336 ILE; 337 SER; 338 LYS; 339 ALA; 340 LYS; 341 GLY; 342 GLN; 343 PRO; 344 ARG; 345 GLU; 346 PRO; 347 GLN; 348 VAL; 367 CYS; 369 VAL; 372 PHE; 373 TYR; 374 PRO; 375 SER; 376 ASP; 377 ILE; 378 ALA; 379 VAL; 380 GLU; 381 TRP; 382 GLU; 383 SER; 384 ASN; 385 GLY; 386 GLN; 387 PRO; 388 GLU; 389 ASN; 391 TYR; 393 THR; 408 SER; 424 SER; 425 CYS; 426 SER; 427 VAL; 428 MET; 429 HIS; 430 GLU; 431 ALA; 432 LEU; 433 HIS; 434 ASN; 435 HIS; 436 TYR; 437 THR; 438 GLN; 439 LYS; and 440 SER (CH3 domain positions, EU numbering), see para. [0256]. 
Thus, the reference teachings anticipate the claimed invention.

Conclusion
SEQ ID NO: 20, 21 are free of prior art. 

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644